PER CURIAM.
We dismiss this case because it is from a non-final, non-appealable order denying a motion to dismiss. Although appellant attempts to characterize the appeal as determining jurisdiction of the person, the issues on appeal all deal with whether the decedent’s estate was opened and served in a timely manner, whether the statutes of limitations expired, and whether Florida Rules of Civil Procedure 1.070(j) and 1.420(e) were violated. The order of denial on these grounds does not determine jurisdiction of the person. Thus, it is not a non-final appealable order under Florida Rule of Appellate Procedure 9.130(a)(3).
Appeal dismissed.
GUNTHER, WARNER, JJ., and STREITFELD, JEFFREY E., Associate Judge, concur.